—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Schmidt, J.), dated August 5, 2002, which denied their motion for leave to amend their answer to assert the defense of the statute of limitations, and for summary judgment dismissing the complaint based upon that defense.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the answer is deemed amended to assert the defense of the statute of limitations, and the complaint is dismissed as time-barred.
*481The instant action was commenced in 2001, five years after the cause of action accrued in 1996. Accordingly, the action is time-barred by the three-year statute of limitations set forth in CPLR 214. The plaintiff is not entitled to the benefits of CPLR 205 (a), since his prior action for the same relief was dismissed for lack of prosecution (see Poulas v U-Haul Intl., 288 AD2d 202 [2001]; see also Carven Assoc. v American Home Assur. Corp., 84 NY2d 927, 930 [1994]; Berman v Szpilzinger, 200 AD2d 367 [1994]; Ivory v Ekstrom, 98 AD2d 763, 764 [1983]). Goldstein, J.P., Adams, Townes and Crane, JJ., concur.